UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22635 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2011 and 2010 6 Notes to the Consolidated Financial Statements (Unaudited) 8 Report of the Independent Registered Public Accounting Firm 32 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 Item 4. Controls and Procedures 55 PART II. Other Information: Item 1. Legal Proceedings 56 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 57 Item 5. Other Information 57 Item 6. Exhibits 57 Signatures 58 Exhibit Index 59 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit and per unit amounts) March 31, December 31, ASSETS Real estate, at cost: Land $ 4,594,154 $ 4,598,303 Buildings and improvements 12,723,892 12,733,487 Development costs and construction in progress 220,356 218,156 Leasehold improvements and equipment 125,859 124,976 Total 17,664,261 17,674,922 Less accumulated depreciation and amortization (2,841,824) (2,763,997) Real estate, net 14,822,437 14,910,925 Cash and cash equivalents 618,361 690,789 Restricted cash 234,273 200,822 Marketable securities 821,920 766,116 Accounts receivable, net of allowance for doubtful accounts of $67,589 and $62,979 167,621 157,146 Investments in partially owned entities 1,116,294 927,672 Investment in Toys "R" Us 556,189 447,334 Real Estate Fund investments 230,657 144,423 Mezzanine loans receivable, net 140,567 202,412 Receivable arising from the straight-lining of rents, net of allowance of $7,972 and $7,323 732,384 720,806 Deferred leasing and financing costs, net of accumulated amortization of $233,987 and $223,131 359,677 368,314 Identified intangible assets, net of accumulated amortization of $350,104 and $338,508 333,270 348,745 Assets related to discontinued operations - 234,464 Due from officers 13,181 13,187 Other assets 345,569 384,316 $ 20,492,400 $ 20,517,471 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Notes and mortgages payable $ 8,594,920 $ 8,259,298 Senior unsecured notes 982,588 1,082,928 Exchangeable senior debentures 492,690 491,000 Convertible senior debentures due to Vornado 187,198 186,413 Revolving credit facility debt 374,000 874,000 Accounts payable and accrued expenses 469,443 438,479 Deferred credit 578,629 583,369 Deferred compensation plan 97,951 91,549 Deferred tax liabilities 13,279 13,278 Liabilities related to discontinued operations - 255,922 Other liabilities 90,338 82,856 Total liabilities 11,881,036 12,359,092 Commitments and contingencies Redeemable partnership units: Class A units - 12,634,510 and 12,804,202 units outstanding 1,105,520 1,066,974 Series D cumulative redeemable preferred units - 10,400,001 units outstanding 261,000 261,000 Total redeemable partnership units 1,366,520 1,327,974 Equity : Partners’ capital 7,726,008 7,723,133 Earnings less than distributions (1,208,993) (1,480,876) Accumulated other comprehensive income 130,614 73,453 Total Vornado Realty L.P. equity 6,647,629 6,315,710 Noncontrolling interests in consolidated subsidiaries 597,215 514,695 Total equity 7,244,844 6,830,405 $ 20,492,400 $ 20,517,471 See notes to the consolidated financial statements (unaudited). 3 VORNADO REALTY L.P.
